921-/5"
                                    ELECTRONIC RECORD




COA # 14-13-00706-CR                               OFFENSE: DWI


STYLE: Joel Navarro v The State of Texas           COUNTY: Harris


COA DISPOSITION: Reversed and Rendered in Part and Remanded in Part


TRIAL COURT: Co Criminal Court at Law #15



DATE: July 7. 2015   Publish: Yes                 TC CASE #:1836127




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Joel Navarro v The State of Texas


CCA#


          St/it&\
FOR DISCRETIONARY REVIEW IN CCA IS:
                                     Petition   CCA Disposition:
                                                DATE:
                                                                    <\V\-\5
                                                JUDGE:

DATE:       /if   /a&Ug*/r                      SIGNED:                      PC:

JUDGE:     AA                                   PUBLISH:                     DNP:




                                                                                    MOTION FOR


                                                        FOR REHEARING IN CCA IS:


                                                     JUDGE:


                                                                            ELECTRONIC RECORD